     Case 2:18-cv-05791-RGK-KS Document 13 Filed 11/01/18 Page 1 of 1 Page ID #:58




 1
                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                                ) Case No.
11    KRISTYNA SOUDERS                          )
12                                              )
      Plaintiff(s),                             ) 2:18−cv−05791−RGK−KS
13
                                                )
      v.
14                                              ) (PROPOSED) ORDER
15    LEXINGTON LAW FIRM, et al.                )
                                                )
16
      Defendant(s).                             )
17                                              )
                                                )
18

19
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties
20

21   the entire case is dismissed with prejudice. Each party shall bear their own costs
22
     and expenses.
23

24
     Dated: November 1, 2018
25                                           _______________________________
26
                                              Honorable Judge of the District Court

27

28




                                        Order to Dismiss - 1
